IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 82

                                                              April Term, A.D. 2016

                                                                 August 24, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-16-0006
v.

SPENCER L. ALLRED, WSB # 7-4601,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Order of Public Censure,” filed herein August 15, 2016, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Rule 12 of the Wyoming Rules of
Disciplinary Procedure (stipulated discipline). The Court, after a careful review of the
Board of Professional Responsibility’s Report and Recommendation and the file, finds
that the Report and Recommendation should be approved, confirmed, and adopted by the
Court, and that Respondent Spencer L. Allred should be publicly censured for his
conduct. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
“Report and Recommendation for Order of Public Censure,” which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Spencer L. Allred is hereby publicly
censured for his conduct, which is described in the Report and Recommendation for
Order of Public Censure. The Wyoming State Bar may issue a press release consistent
with the one set out in the Report and Recommendation for Order of Public Censure; and
it is further;
[¶4] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Mr. Allred shall reimburse the Wyoming State Bar the amount of $50.00,
representing the costs incurred in handling this matter, as well as pay the administrative
fee of $750.00. Mr. Allred shall pay the total amount of $800.00 to the Wyoming State
Bar on or before September 30, 2016; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Order of Public Censure, as
a matter coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Public Censure, along with the incorporated Report and
Recommendation for Order of Public Censure, shall be published in the Wyoming
Reporter and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Spencer L. Allred.

[¶8]   DATED this 24th day of August, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice